Citation Nr: 1431447	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  14-03 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee condition. 

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for a right ankle condition.

4.  Entitlement to service connection for a left ankle condition.

5.  Entitlement to service connection for an acquired psychiatric disorder other than post-traumatic stress disorder (PTSD), claimed as a nervous condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1952 to August 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for right knee arthritis, left knee arthritis, right ankle arthritis, left ankle arthritis, and a nervous condition. 

In light of varying diagnoses in the record with respect to the Veteran's knee, ankle, and psychiatric disabilities, the Board has expanded and recharacterized the Veteran's claims pursuant to the United States Court of Appeals holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

To the extent that PTSD has been excluded from the Veteran's psychiatric disorder claim on appeal, the Board notes that a claim for service connection for PTSD was denied in a May 2011 rating decision.  The Veteran did not appeal that claim.  While Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disability other than the one specifically claimed, this is not a case in which VA has overlooked the issue of entitlement to service connection for PTSD.  Rather, it was specifically denied by the RO, and the Veteran did not subsequently appeal.  The Board, therefore, finds that it does not have jurisdiction over the issue of entitlement to service connection for PTSD.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that it appears the Veteran's service records may be fire-related.  In cases where the Veteran's service records are unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Regarding the Veteran's claim for service connection for a right and a left knee condition and a right and a left ankle condition, the Veteran has not been afforded any VA examinations with respect to these issues.  VA treatment records show diagnoses of osteoarthritis, chondrocalcinosis in both knees, calcaneal spurs, and gout.  The Veteran, in his January 2014 substantive appeal (VA Form 9), contended that his right and left knee conditions and his right and left ankle conditions were due to slipping and falling in ice and snow, including into a frozen rice paddy, during the harsh winter months while serving in combat in Korea.  The Veteran also stated that during one summer in Korea, he got his feet caught on some vines and plants while being attacked and fell down a mountain slope.  The Veteran also contends that his knee and ankle conditions are secondary to his service-connected right and left lower extremity cold injury residuals.  Since the Veteran's allegations raise a reasonable possibility of a nexus to service and a possible relationship the Veteran's service-connected right and left lower extremity cold injury residuals and his bilateral knee and ankle conditions, a remand for a VA examination and medical nexus opinion is required.  38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the claim for an acquired psychiatric disorder, claimed as a nervous condition, the Veteran was most recently afforded a VA examination in April 2013.  The examiner diagnosed the Veteran with dementia, vascular type.  The examiner opined that the Veteran's mental disorder was less likely than not caused by or a result of his combat experience in Korea.  He went on to state that people with dementia can recall long past events while forgetting recent events in their lives, and "in the absence of evidence that the Veteran had symptoms of PTSD or any other mental disorder before developing a dementing illness secondary to cardiovascular disease, he was likely not to suffer from PTSD associated to the war but from a dementia that is characterized by recall of long past events (to the detriment of contemporaneous events), and these memories may or may not be associated to charged emotions such as sadness or a sense of guilt."  In addition to this somewhat confusing statement, the examiner failed to provide any rationale for his opinion that the Veteran's dementia was not related to his military service.   Given the lack of a rationale in the April 2013 VA examiner's report, a new opinion with a complete rationale is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, the record reflects that the Veteran had been receiving regular treatment from the VAMC Caribbean Healthcare System in San Juan.  The most recent VA treatment records contained in the claims file date back to September 2010.  Based on the Veteran's ongoing treatment, updated VA treatment records, from September 2010 to present, should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records from the VAMC Caribbean Healthcare System and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of September 2010 to the present.

2.  Schedule the Veteran for a VA joints examination to ascertain the nature and etiology of his claimed knee and ankle disabilities. The claims folder must be reviewed in conjunction with the examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

a)  The examiner should identify all current disabilities of the ankles and knees.

b)  For each condition diagnosed, the examiner must opine as to whether any such condition is at least as likely as not (50 percent probability or greater) causally related to the Veteran's military service.  The examiner must acknowledge and discuss the Veteran's combat service in Korea. 

c)  Also, for each condition diagnosed, the examiner must opine as to whether any such condition is at least as likely as not (50 percent probability or greater) caused by or permanently aggravated  by the Veteran's service-connected right and left lower extremity cold injury residuals.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given in his examination report.

3.  Return the claims file to the VA examiner who conducted the April 2013 VA mental disorders examination.  The examiner should review the claims file and provide an addendum report that includes a medical opinion with a complete rationale addressing the etiology of the Veteran's diagnosed dementia.
 
The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed psychiatric disorder was incurred in, or is otherwise etiologically related to, the Veteran's active military service.  The examiner must acknowledge and discuss the Veteran's combat service in Korea. 

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given in his examination report.

If the April 2013 examiner is not available, then the claims file should be provided to a VA examiner with the appropriate expertise to render a medical opinion in this case.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



